Name: Commission Decision No 87/83/ECSC of 12 January 1983 amending Decision No 3324/82/ECSC and amending for the third time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-01-15

 Avis juridique important|31983S0087Commission Decision No 87/83/ECSC of 12 January 1983 amending Decision No 3324/82/ECSC and amending for the third time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 013 , 15/01/1983 P. 0009 - 0010*****COMMISSION DECISION No 87/83/ECSC of 12 January 1983 amending Decision No 3324/82/ECSC and amending for the third time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as amended for the second time by Decision No 3324/82/ECSC (2), and in particular Article 18 (1) thereof, Whereas: (a) Article 9 (1) of Decision No 1696/82/ECSC provides for the fixing each quarter of the abatement rates for establishing the production quotas and the part of these quotas which may be delivered in the common market; (b) this Article was amended by Decision No 3324/82/ECSC in order to provide for the fixing of the abatement rates well before the beginning of each quarter and the possibility of modifying them not later than the 15th day of the first month of the quarter in question in the light of the development of the market situation; (c) the rates of abatement for the calculation of production quotas for the first quarter of 1983 were fixed on 1 December 1982 by Decision No 3250/82/ECSC (3) on the basis of a very conservative market assessment; (d) studies carried out with undertakings and associations of undertakings with a view to determining whether a change in the abatement rates for the first quarter of 1983 is necessary have produced very uncertain results, as the points of view of the various parties concerning the market trend still differ considerably; consequently, it is impossible for the Commission to take a decision by 15 January 1983 based on sufficiently reliable data concerning changes in the abatement rates. It is therefore appropriate to extend the time limit for the possibility of changing the abatement rates to a date later than the 15th day of the first month of the quarter; in view of the lead times necessary for the production and sale of steel products, the final date for these changes should be no later than the first week of the second month of the quarter; (e) in order to preclude such problems in future, it is necessary to amend Article 9 (1) for all future quarters; (f) the abovementioned difficulties encountered by the Commission constitute unforeseen difficulties in the application of the Decision within the meaning of Article 18 of the Decision, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision No 3324/82/ECSC is hereby replaced by the following: 'Article 1 Decision No 1696/82/ECSC is hereby amended as follows: The first paragraph of Article 9 is replaced by the following: "1. The Commission shall fix each quarter, approximately six weeks before the quarter begins, the abatement rates for establishing the production quotas and the part of these quotas which may be delivered in the common market. The Commission may, not later than the first week of the second month of the quarter in question, modify these abatement rates in the light of the development of the market situation." ' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 January 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 191, 1. 7. 1982, p. 1. (2) OJ No L 351, 11. 12. 1982, p. 31. (3) OJ No L 341, 3. 12. 1982, p. 14.